 



Exhibit 10.15
BLOCKED ACCOUNT AGREEMENT
          THIS BLOCKED ACCOUNT AGREEMENT (this “Agreement”) is made and entered
into as of December 30, 2003 by and among WACHOVIA BANK, NATIONAL ASSOCIATION, a
national banking association (“Bank”), WORLD AIRWAYS, INC., a Delaware
corporation (“Company”), and CITIBANK, N.A., as Collateral Agent (“Agent”), for
the benefit of itself and the Lenders, the Board and the Supplemental Guarantor
(as such terms are defined in the Loan Agreement referenced below).
          A. Pursuant to that certain Loan Agreement dated as of December 30,
2003 among the Company, the Agent, the Board, the Lenders and the other parties
signatory thereto (as amended, restated, supplemented or otherwise modified from
time to time, the “Loan Agreement”), the Lenders have agreed to make loans and
extend other financial accommodations to Company.
          B. Company has established certain accounts with Bank as shown on
Schedule 1 attached hereto and incorporated herein by this reference (the
“Blocked Accounts”).
          C. The parties hereto desire to enter into this Agreement in order to
set forth their relative rights and duties with respect to the Blocked Accounts
and all funds on deposit therein from time to time.
          NOW, THEREFORE, in consideration of the premises and the mutual
covenants and agreements hereinafter set forth, the parties hereto agree as
follows:
EFFECTIVENESS. This Agreement shall take effect immediately upon its execution
by all parties hereto and shall supersede any blocked account or similar
agreement in effect with respect to the Blocked Accounts.
SECURITY INTEREST; AGENCY. As collateral security for Company’s obligations to
the Agent, the Lenders, the Board and the Supplemental Guarantor under the Loan
Agreement and the other Loan Documents described therein, Company hereby grants
to Agent, for the benefit of itself, the Lenders, the Board and the Supplemental
Guarantor, a present and continuing security interest in (a) the Blocked
Accounts, (b) all contract rights and privileges in respect of the Blocked
Accounts, and (c) all cash, checks, money orders and other items of value of
Company now or hereafter paid, deposited, credited, held (whether for
collection, provisionally or otherwise) or otherwise in the possession or under
the control of, or in transit to, Bank or any agent, bailee or custodian thereof
(collectively, “Receipts”), and all proceeds of the foregoing, and Bank
acknowledges that this Agreement constitutes notice, in accordance with the
Uniform Commercial Code, of Agent’s security interest in such collateral;
provided that the parties hereto expressly acknowledge that Company’s deposit
account with Bank bearing account number 2000017866280 is not a Blocked Account,
is not considered a Receipt, and is not subject to the terms of this Agreement.
Agent hereby appoints Bank as Agent’s bailee and pledgee-in-possession for the
Blocked Accounts and all Receipts, and Bank hereby accepts such appointment and
agrees to be bound by the terms of this Agreement. Company hereby agrees to such
appointment and further agrees that Bank, on behalf of Agent, shall exercise,
upon the

1



--------------------------------------------------------------------------------



 



written instructions of Agent, any and all rights which Agent may have under the
Loan Agreement, the other Loan Documents described therein or under applicable
law with respect to the Blocked Accounts, all Receipts and all other collateral
described in this section.
THE BLOCKED ACCOUNTS. Bank represents and warrants to Agent that: (i) it
maintains the Blocked Accounts for Company, (ii) Exhibit A is a statement or
statements produced by Bank in the ordinary course of its business regarding the
balance in each of the Blocked Accounts at the statement’s date, and it does not
know of any inaccuracy in the statement(s); and (iii) Bank does not know of any
claim to or interest in the Blocked Accounts, except for claims and interests of
the parties referred to in this agreement.
CONTROL OF BLOCKED ACCOUNTS. The parties agree that this Agreement is, among
other things, a “control” agreement under the Uniform Commercial Code in the
State of Georgia. In accordance therewith, the parties agree as follows: (i) the
Blocked Accounts shall be under the sole dominion and control of Agent;
(ii) each Blocked Account shall be maintained by Bank in the name of the
Company; and (iii) to the extent the instructions are in conformity with the
terms and conditions of this Agreement, as determined by Bank in its sole
discretion, Bank shall comply with instructions originated by Agent with respect
to this Agreement and the Blocked Account, without any further consent of
Company. All instructions from Agent to the Bank shall be reasonable and shall
be reasonably acceptable to the Bank, and the Bank shall have a reasonable time
to comply with such instructions. The Bank may rely upon any instructions from
any person that the Bank reasonably believes to be an authorized representative
of Agent, provided, however, the Bank shall not be obligated to comply with any
instructions received from an “assignee” of Agent unless and until the Bank
shall have received written notice from Agent of such assignment.
DEBTOR’S RIGHTS IN BLOCKED ACCOUNTS. Until receipt of instructions originated by
Agent directing disposition of the funds in the Blocked Accounts, Company may
withdraw funds and otherwise deal with the Blocked Accounts in the ordinary
course if its business, and Bank may honor Company’s instructions with respect
to the Blocked Accounts, without further consent of Agent. Upon delivery to Bank
of instructions originated by Agent that Agent is exercising its rights to
direct disposition of the funds in the Blocked Accounts (a “Notice of Exclusive
Control”), Company agrees that it will no longer be permitted to withdraw funds
from or exercise any authority of any kind with respect to funds in the Blocked
Accounts, that Bank is authorized to, and Bank agrees to, cease complying with
directions of Company with respect to the Blocked Accounts, that Agent shall
have the exclusive authority to withdraw, or direct the withdrawal of, funds
from the Blocked Accounts, and Company shall have no rights to exercise any
authority of any kind with respect to the Blocked Accounts and the funds
deposited therein. So long as this Agreement remains in effect, the Blocked
Accounts will be titled as directed by Agent. By their signatures to this
Agreement, Company hereby authorizes and directs Bank, and Bank agrees, to
comply with the instructions of Agent directing disposition of the funds without
further consent of Company and, upon Agent’s delivery of a Notice of Exclusive
Control and Agent’s wire instructions to Bank, to forward available funds to
such account as may be designated by Agent to Bank in writing from time to time.

2



--------------------------------------------------------------------------------



 



FEES. Upon demand by Bank, Company agrees to pay all usual and customary service
charges, transfer fees and account maintenance fees (“Fees”) of Bank in
connection with the Blocked Accounts. In the event Company fails to timely make
a payment to Bank of any Fees for which demand for payment has been made, Bank
may thereafter exercise its right of set-off against any Blocked Account and any
other account of Company maintained with Bank in order to recover payment of the
unpaid Fees – which set-off shall be superior to any security interests or liens
of Agent. If for any reason Bank is unable to recover payment in full of the
unpaid Fees from any Blocked Account and such other accounts through exercise of
the right of set-off, including applicable law prohibiting set-off against any
of such accounts, then Agent shall pay the unpaid Fees to Bank within fifteen
(15) business days of receipt of written demand for payment from Bank.
UNCOLLECTED FUNDS. Bank shall send to Agent and Company copies of all returned
and dishonored Receipts within a commercially reasonable time following Bank’s
receipt thereof. If any Receipt deposited in any Blocked Account is returned
unpaid or otherwise dishonored, Bank shall have the right to both charge such
returned or dishonored Receipt against any Blocked Account and any other account
of Company maintained with Bank and to demand reimbursement therefor directly
from Company. In the event Company fails to timely make a payment to Bank of any
of returned or dishonored Receipts for which demand for payment has been made,
Bank may thereafter exercise its right of set-off against any Blocked Account
and any other account of Company maintained with Bank in order to recover
payment of the returned and dishonored Receipts – which set-off shall be
superior to any security interests or liens of Agent. If for any reason Bank is
unable to recover payment in full in the manner provided in the preceding
sentence, then Agent shall pay the amount of such returned or dishonored Receipt
within fifteen (15) business days of receipt of written demand for payment from
Bank.
SET-OFF. Except to the extent expressly set forth in the sections “Fees” and
“Uncollected Funds” above, Bank agrees that prior to the effective date of a
termination of this Agreement, Bank will not exercise or claim any right of
set-off or recoupment against any Blocked Account and the Receipts. And, as to
Agent, Bank hereby waives until the effective date of termination of this
Agreement, any right of set-off and any right of recoupment which it may have
against the Receipts.
STATEMENTS, CONFIRMATIONS AND NOTICES OF ADVERSE CLAIMS. Upon Agent’s written
request, Bank will send copies of all statements and confirmations for the
Blocked Accounts simultaneously to Company and Agent. Bank will use reasonable
efforts to notify promptly Agent and Company if any other person claims that it
has a property interest in the Blocked Accounts or funds therein.
BANK’S RESPONSIBILITY. Except for permitting a withdrawal, delivery or payment
in violation of the section entitled “Debtor’s Rights in Blocked Accounts,” Bank
will not be liable to Agent for complying with instructions or directions from
Company that are received by Bank before Bank receives and has a reasonable
opportunity to act on a Notice of Exclusive Control. Bank will not be liable to
Company for complying with a Notice of Exclusive Control or with instructions or
directions originated by Agent, even if Company notifies Bank that Agent is not
legally entitled to issue the instructions or directions or Notice of Exclusive
Control, unless Bank takes the action after it is served with an injunction,
restraining order or other legal process

3



--------------------------------------------------------------------------------



 



enjoining it from doing so, issued by a court of competent jurisdiction, and had
a reasonable opportunity to act on the injunction, restraining order or other
legal process, or Bank acts in collusion with Agent in violating Company’s
rights.
This agreement does not create any obligation of Bank except for those expressly
set forth in this agreement. In particular, Bank need not investigate whether
Agent is entitled under Agent’s agreements with Company to give instructions or
directions or a Notice of Exclusive Control. Bank may rely on notices and
communications which it believes have been given by the appropriate party.
EXCULPATION OF BANK; INDEMNITY; INTERPLEADER. The Bank undertakes to perform
only such duties as are expressly set forth in this Agreement and to deal with
the Blocked Account with the degree of skill and care that the Bank accords to
all accounts and funds maintained and held by it on behalf of its customers.
Company and Agent agree that Bank shall have no liability to either of them, and
shall have no liability to any of their respective shareholders, directors,
executives, officers, members, managers, partners, employees or agents, for any
claims, losses, damages and costs and expenses that either, both or any
combination of Company, Agent and their respective shareholders, directors,
executives, officers, members, managers, partners, employees or agents may
suffer or incur, either directly or indirectly, by reason of this Agreement or
Bank’s performance or non-performance under this Agreement, unless occasioned by
the gross negligence or willful misconduct of Bank. In no event shall Bank be
liable for (i) any claims, losses, damages or costs and expenses resulting from
computer malfunctions, computer viruses or system intrusions, interruption of
communication facilities, labor difficulties, governmental actions affecting
Bank and other similarly situated financial institutions, acts of war, terrorism
or civil disobedience, acts typically falling within the concept of “Acts of
God” or other causes beyond Bank’s reasonable control and (ii) indirect,
special, consequential or punitive damages.
Company agrees to indemnify and hold harmless Bank and its shareholders,
directors, executives, officers, employees and agents from and against any and
all claims, losses, damages and costs and expenses suffered or incurred by any
one or more of Bank and its shareholders, directors, executives, officers,
employees or agents as a result of the assertion of any claim by any person
arising out of, or otherwise related to this Agreement or any transaction
conducted or service provided by Bank pursuant to this Agreement, other than
those ultimately determined to be founded on gross negligence or willful
misconduct of Bank.
If a bankruptcy or insolvency proceeding shall be instituted by or against
Company, or if any third person should assert an adverse claim against any of
the Blocked Accounts, whether such a claim arises by tax lien, execution,
attachment, garnishment, levy, the claim of a trustee in bankruptcy or a
debtor-in-possession, the claim of a competing lien creditor or otherwise, and
Bank determines that its interests may be prejudiced or harmed in any respect if
it takes any one or more of the actions contemplated by this Agreement with
respect to the Blocked Accounts then Bank, in addition to any other remedies it
may possess under this Agreement, at law and in equity, may refrain from taking
any of such actions and may interplead into the registry of an appropriate state
or federal court situated in the State whose laws govern this Agreement as set
forth below, all amounts then on deposit in the Blocked Accounts, all Receipts
then in its possession and all Receipts received thereafter by Bank. The cost
and expense of such

4



--------------------------------------------------------------------------------



 



interpleader shall be borne by Company. In the event of an interpleader in
accordance with the foregoing sentences of this subparagraph, Agent’s security
interest in the Blocked Account shall continue unaffected by the interpleader
and Bank’s performance obligations under this Agreement shall abate except for
forwarding of Receipts received by it to the court in which such interpleader
was brought. Upon such interpleader, the Bank will be fully acquitted and
discharged from all liability hereunder to Agent and Company for any obligation
performable by the Bank for the first time after the filing of such interpleader
and the Bank, at any time after the filing of the interpleader, may terminate
all of its performance obligations under this Agreement by giving notice of such
termination to Agent and Company fifteen (15) calendar days prior to the
effective date of termination of its obligations, as specified in the notice.
Upon receipt of notice from Bank that it is terminating its performance
obligations under this Agreement, Agent may, in addition to its other rights and
remedies and without terminating this Agreement, appoint another person to
succeed to Bank’s position under this Agreement.
TERMINATION; SURVIVAL. The rights and powers granted herein to Agent have been
granted in order to perfect its security interest in the Account, are powers
coupled with an interest and will not be affected by the bankruptcy of Company
or by the lapse of time. Agent may terminate this agreement by notice to Bank
and Company. Bank may terminate this agreement on 30 days’ notice to Agent and
Company. In the event of the notice of termination of this Agreement by Bank, it
shall promptly deliver to Agent (or its nominee) all funds on deposit in the
Account on the effective date of termination. Any liability or obligation of
Bank which arises prior to or upon the termination of this Agreement shall
survive the termination of this Agreement. If Agent notifies Bank that Agent’s
security interest in the Blocked Accounts has terminated, this agreement will
immediately terminate. The section entitled “Exculpation of Bank; Indemnity;
Interpleader” will survive termination of this Agreement.
MISCELLANEOUS PROVISIONS. Governing Law. This Agreement and the Blocked Accounts
will be governed by the laws of the State of Georgia. Bank and Company may not
change the law governing the Blocked Accounts without Agent’s express written
agreement. Entire Agreement. This Agreement is the entire agreement, and
supersedes any prior agreements and contemporaneous oral agreements, of the
parties concerning its subject matter. Amendments. No amendment of, or waiver of
a right under, this Agreement will be binding unless it is in writing and signed
by each party hereto. Severability. To the extent a provision of this Agreement
is unenforceable, this Agreement will be construed as if the unenforceable
provision were omitted. Successors and Assigns. A successor to or assignee of
Agent’s rights and obligations under the security agreement between Agent and
Company will succeed to Agent’s rights and obligations under this Agreement.
Conflicting Agreements. In the event of a conflict between this Agreement and
any other agreement between Bank and Company, the terms of this Agreement shall
prevail. Notices. All notices, requests or other communications given to
Company, Bank or Agent shall be given in writing (including by facsimile) at the
address specified below:

5



--------------------------------------------------------------------------------



 



         
Agent:
  Citibank, N.A., Agency and Trust  
 
  111 Wall Street, 14th Floor, Zone 3  
 
  New York, NY 10043  
Attention:
  Fernando Moreyra, AVP  
Telephone:
  (212) 657-0955  
Facsimile:
  (212) 657-3862  
 
     
Bank:
  Wachovia Bank, National Association  
 
  3414 Peachtree Road, GA9768  
 
  Suite 500  
 
  Atlanta, GA 30326  
Attention:
  Michael J. Romano  
Telephone:
  (404) 240- 2584  
Facsimile:
  (404) 225-4066  
 
     
 
  and  
 
     
 
  Wachovia Bank, National Association  
 
  Mail Code VA7391  
 
  10 South Jefferson Street  
 
  Roanoke, VA 24011  
 
     
Company:
  World Airways, Inc.  
 
  HLH Building  
 
  101 World Drive  
 
  Peachtree City, GA 30269  
 
  Attention: General Counsel  
 
  Telephone: (770) 632-8000  
 
  Facsimile: (770) 632-8048

[Signature Page Follows]

6



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the parties has executed and delivered this Blocked
Account Agreement as of the day and year first above set forth.

                  WACHOVIA BANK, NATIONAL ASSOCIATION    
 
           
 
  By:
Name:   /s/ Michael J. Romano
 
Michael J. Romano    
 
  Title:   Vice President    
 
                WORLD AIRWAYS, INC.    
 
           
 
  By:
Name:   /s/ Gilberto M. Duarte, Jr.
 
Gilberto M. Duarte, Jr.    
 
  Title:   Chief Financial Officer    
 
                CITIBANK, N.A., as Agent    
 
           
 
  By:
Name:   /s/ Fernando Moreyra
 
Fernando Moreyra    
 
  Title:   Assistant Vice President    

Signature Page to Blocked Account Agreement

 



--------------------------------------------------------------------------------



 



Schedule 1

      Account No.   Description  
2050000594577
  Master Account  
2079900512986
  Corporate Checking Controlled Disbursement Account  
2079920018648
  Payroll Account  
2079920018651
  Accounts Payable Account  
2079930007733
  Captains Checks  
2079930007746
  Maintenance Checks  
2079930007759
  Ground Operations  
2050000598968
  World Airways  
5025492677
  Trust Account

 



--------------------------------------------------------------------------------



 



EXHIBIT A
2
 

 